     Case 8:19-cr-00061-JVS Document 406 Filed 01/22/21 Page 1 of 5 Page ID #:5941




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
10              Plaintiff,                    DEFENDANT’S REPLY IN SUPPORT OF
                                              DEFENDANT’S MOTION FOR AN
11                     v.                     ORDER REQUIRING THE
                                              GOVERNMENT’S PROMPT
12   MICHAEL JOHN AVENATTI,                   COMPLIANCE WITH THE DUE
                                              PROCESS PROTECTIONS ACT AND
13              Defendant.                    ADVISING THE GOVERNMENT OF
                                              THE CONSEQUENCES FOR FAILING
14                                            TO COMPLY
15
16
17
18
19

20
21
22
23
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 406 Filed 01/22/21 Page 2 of 5 Page ID #:5942




 1   I.    ARGUMENT
 2         By way of its Response [Docket No. 405] to Defendant Michael John Avenatti’s
 3   (“Mr. Avenatti”) motion, the government demonstrates why the Order requested by the
 4   defense is not only prudent but required.
 5         First, the government’s Response, similar to another of its recent filings in this
 6   case [Docket No. 399], proves that the government does not understand what its Brady
 7   obligations are and what exactly is required to be disclosed to the defense and when.
 8   Contrary to the government’s position, the Supreme Court has stated that “Impeachment
 9   evidence is Brady material prosecutors are obligated to disclose.” Connick v. Thompson,
10   563 U.S. 51, 99 (citing to Giglio v. United States, 405 U.S. 150 (1972)) (emphasis
11   added). See also United States v. Bagley, 473 U.S. 667, 676 (1985) (“This Court has
12   rejected . . . any distinction between impeachment evidence and exculpatory evidence [in
13   the Brady context].”). In addition, all Brady material is required to be disclosed by the
14   government promptly after its existence becomes known to the Government. Promptly
15   means “immediately.” See, e.g., United States v. Binday, 908 F.Supp.2d 485, 498
16   (SDNY 2012) (“[The Court] reminds the government that “timeliness” with respect to
17   Brady disclosure means immediate disclosure upon discovery.”). And where doubt exists
18   as to the usefulness of the evidence to the defendant, the government must resolve all
19   such doubts in favor of full disclosure. See United States v. Paxson, 861 F.2d 730, 737
20   (D.C. Cir. 1988).
21         Further, Brady and Giglio always trump the Jencks Act and if information is both
22   Jencks material and Brady, “it must be disclosed on the earlier Brady timeline.” See
23   United States v. Moore, 867 F. Supp. 150, 152 (D.D.C. 2012) (listing cases); see also
24   United States v. Rittweger, 524 F.3d 171, 181 n.4 (2d Cir. 2008) (Brady is “a
25   constitutional requirement that trumps the statutory power of 18 U.S.C. § 3500”); United
26   States v. Tarantino, 846 F.2d 1384, 1414 n. 11 (D.C. Cir. 1988) (collecting cases).
27
28
     Case 8:19-cr-00061-JVS Document 406 Filed 01/22/21 Page 3 of 5 Page ID #:5943




 1         As a result, any and all evidence presently in the possession of the government or
 2   known to the government that could be used to impeach any of the over 60 government
 3   witnesses already identified by the government was required to be turned over to the
 4   defense immediately once it became known to the government. By the government’s
 5   own admission, this has not occurred. Indeed, the response and Docket No. 399 makes
 6   clear that the government has not turned over all information to the defense that could be
 7   used for impeachment. By way of example only, and there are others, the government
 8   has not provided to the defense all documents evidencing the criminal histories of any of
 9   the alleged embezzlement victims (who will undoubtedly testify for the government). At
10   least one of those alleged victims is believed to be on felony probation and have one or
11   more felony convictions for fraud-related offenses, the details of which could clearly be
12   used for impeachment. And yet all of this information has not been disclosed to the
13   defense. This failure constitutes a violation under Brady and Giglio and only serves to
14   reinforce why the Order proposed by the defense should be entered.
15         Second, the government offers no explanation or justification for its outright
16   failure for seven weeks to respond to the repeated defense inquiries regarding the Due
17   Process Protections Act and the government’s obligations. This is both troubling and
18   reflective of the government’s approach to discovery in this case. It is not about what
19   the government has produced, it is about what the government has failed to produce
20   pursuant to Brady and Giglio, including possible impeachment evidence.
21         Third, without explaining how the SDNY exemplar orders attached to the motion
22   as Exhibits A and B,1 and the Ninth Circuit’s model order, are legally inaccurate or
23   impose unlawful burdens on the government (they are not and do not), the government
24
25
     1 Nearly identical orders are also being entered in cases pending in the Eastern District
     of New York. See, e.g., Docket No. 8, Case No. 20-CR-0461; Docket No. 179, Case No.
26   20-CR-0239. These orders, like those attached to the defense motion, were issued in
27   response to a October 26, 2020 Memorandum sent to the federal judiciary by the
     Administrative Office of the United States Courts.
28
                                                 2
     Case 8:19-cr-00061-JVS Document 406 Filed 01/22/21 Page 4 of 5 Page ID #:5944




 1   instead proposes to have the Court issue a watered-down order that would provide the
 2   government considerable wiggle room if it was later discovered that violations had
 3   occurred. The government also proposes that the Court include a qualifying line in the
 4   order that reads “None of the Court’s case management or discovery orders are
 5   otherwise altered.” The court should reject this invitation and either enter the proposed
 6   order submitted by the defense with the motion or, in the alternative, enter the model
 7   order promulgated by the Ninth Circuit. If the exemplar orders are good enough for
 8   nearly every criminal case pending in the Southern District of New York, and if the
 9   model order is acceptable enough to be approved in the Ninth Circuit for use as a “model
10   order,” it is unclear as to why the language of those orders is not acceptable and
11   warranted here.
12

13   II.   CONCLUSION
14         For each of the reasons set forth above, Mr. Avenatti respectfully requests that the
15   Court grant the motion and enter the proposed order submitted with the motion. In the
16   alternative, Mr. Avenatti requests that the court issue the model order promulgated in the
17   Ninth Circuit.
18
19   Dated: January 22, 2021                Respectfully submitted,
20
                                            /s/ H. Dean Steward
                                            H. DEAN STEWARD
21
22                                          Attorney for Defendant
                                            MICHAEL JOHN AVENATTI
23
24
25
26
27
28
                                                  3
     Case 8:19-cr-00061-JVS Document 406 Filed 01/22/21 Page 5 of 5 Page ID #:5945




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 4
 5   am not a party to the above-entitled action. I have caused, on January 22, 2020, service

 6   of the:
 7
       DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR AN
 8   ORDER REQUIRING THE GOVERNMENT’S PROMPT COMPLIANCE WITH THE
      DUE PROCESS PROTECTIONS ACT AND ADVISING THE GOVERNMENT OF
 9              THE CONSEQUENCES FOR FAILING TO COMPLY

10
     on the following party, using the Court’s ECF system:
11
12   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE

13   I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on January 22, 2020
15
16                                           /s/ H. Dean Steward
17                                           H. Dean Steward
18
19

20
21
22
23
24
25
26
27
28
